Title: From Thomas Jefferson to Albert Gallatin, 20 July 1802
From: Jefferson, Thomas
To: Gallatin, Albert


            
              Dear Sir
              Washington July 20. 1802.
            
            I recieved last night your’s of the 17th. and tomorrow I set out for Monticello, so must be brief. Commissions were yesterday directed to be made out with blank dates as follows.
            
              
                Lee
                Collector
                Salem
              
              
                Lyman
                do.
                Newbury port
              
              
                Warren
                do.
                Marblehead.
              
              
                Muhlenberg
                do.
                Philadelphia.
              
              
                Page
                do.
                Petersburg.
              
              
                Coxe
                Supervisor
                Pensva
              
            
            on desiring mr Madison this morning to have them dated Aug. 1. and kept here till your arrival Aug. 2. he expressed his apprehension they were already gone off under cover to you.—I inclose you the authority you asked for Coxe to act as Collector of Internal duties also. I likewise inclose the resignations of William Goforth as a Commissioner in Symes’s case, and Foster’s resignation of the place of Register of the land office Marietta. Capt Lewis recommends for the former place a Doctor John Selman of Cincinnati whom he represents as a very sensible man, of a correct character, & a good republican. he is not a lawyer. I mention him to you only in case you can get none of better pretensions. for the other place you must be so good as to look out.—those three towns in Massachusets very possibly might have wished for a townsman. but that degree of restriction is impracticable and inadmissible. there are difficulties enough already in the way of getting good men.—blanks are left, so that you can use them for Oswego, & Slade’s creek. I hope your health will be improved by the journey; and that on your return here you will retire into the hills, & by no means pass the months of August & September here. Accept assurances of my highest esteem & confidence.
            
              Th: Jefferson
            
          